Case 7:20-cv-03485-VB Documen

   

cent ETL
SDC & SDNY

cope i

md Wy hel” y

UNITED STATES DISTRICT COURT coe if ace won SCALE:
SOUTHERN DISTRICT OF NEW YORK ELECTRONICA

| Ed OC # ee
DA PE FILED:

 

 

 

——o- xX \

CORDERRO JAVON JONES : nue nrerroerrenen ae

Plaintiff, :
v. : ORDER
LT. FALCO, ROCKLAND COUNTY JAIL, : 20 CV 3485 (VB)
and SGT. CARR, ROCKLAND COUNTY
JAIL,

Defendants. :

---X

 

The Court held a case management conference today at which plaintiff, who is
incarcerated and proceeding pro se, and counsel for defendants appeared by telephone. At the

conference, the Court set a briefing schedule for defendants’ anticipated motion for summary

judgment and learned that plaintiff has been relocated from FCI Cumberland to USP Victorville,

in California.

Accordingly, it is HEREBY ORDERED that:

1, Defendants shall file their motion for summary judgment by October 12, 2021.
Defendants are reminded of their obligation to serve on plaintiff the notice required by Local
Civil Rule 56.2. The Court may deny defendants’ motion should they fail to comply with Local
Civil Rule 56.2.

2. Plaintiff shall file his opposition to defendants’ motion for summary judgment by
November 22, 2021.

3, Defendants shall file their reply, if any, by December 6, 2021.

 

 
Case 7:20-cv-03485-VB Document 29 Filed 07/21/21 Page 2 of 11

4, The Clerk is instructed to update plaintiff’s address on the docket to reflect the
address below:

Corderro Javon Jones

#86801-054

USP Victorville

USS. Penitentiary

P.O. Box 3900

Adelanto, CA 92301

Chambers will mail a copy of this Order to plaintiff at the address above and attach a copy
of the Motions Guide for Pro Se Litigants. Plaintiff is reminded of his obligation to inform the
court in writing and by mail as to any change of his address, and that his failure to do so may

result in the dismissal of this case.

Dated: July 21, 2021
White Plains, NY
SO ORDERED:

uu

Vincent L. Briccetti
United States District Judge

 

 
Case 7:20-cv-03485-VB Document 29 Filed 07/21/21 Page 3 of 11

United States District Court
Southern District of New York

 

MOTIONS !

 

This guide is intended to be a summary of basic procedures for motion practice. The
statements in this guide do not constitute legal advice and may not be cited as legal
authority. This guide does not take the place of the Federal Rules of Civil Procedure, this
court’s Local Civil Rules, or the individual rules of practice and orders of the judges of
this court. Parties using this guide remain responsible for complying with all applicable
rules of procedure.

 

 

Introduction to Motions

 

What is a motion?

e A motion isa formal way for a party to ask the court to do something, Generally, any
time a party wants the court to do something in a case, that party must make a
motion. See Fed. R. Civ. P. 7(b). Some types of motions — the types most often made
in cases involving litigants without lawyers — are discussed in this packet.

 

What is a dispositive motion?

¢ A “dispositive” motion means that if the court grants the motion, judgment will be

case. Dispositive motions include motions to dismiss and motions for summary
judgment.

¢ Other types of motions, such as a motion to amend the-complaint or a motion for an
extension of time, are “nondispositive,” which means that the decision on the motion

entered with respect to certain claims or defenses, or even with respect to the entire
will not ordinarily result in judgment or dismissal of any part of the case.
|
|

What are the steps for making a motion?

¢ Motions must be made in writing, except for those made during a hearing or a trial.
See Fed. R. Civ. P. 7(b).

o First, the party who makes the motion (called the “moving party” or “movant”)
files the motion, explaining what the moving party wants the court to do and
why the court should do it.

o Second, the opposing party files papers opposing the motion, explaining why the
court should not grant the motion.

500 PEARL STREET | NEw York. NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175
Rev. 5/24/2016
Case 7:20-cv-03485-VB Document 29 Filed 07/21/21 Page 4 of 11

United States District Court, $.D.N.Y.

 

Motions Page 2

 

© Third, the moving party may file reply papers responding to the arguments
made in the opposition papers. At that point, neither side may file any more
documents related to the motion without permission from the court.

Will there be oral argument on the motion?

° After all of the motion papers are filed, the court will typically decide the motion
based solely on the arguments in the papers. In some cases, the court may schedule a
conference where each side appears in the courtroom and states their arguments in
person (this is called “oral argument”).

e Ineither case, the court may decide the motion either in a written decision or by
announcing the decision in the courtroom during a conference.

How do I file and serve motion papers?

¢ Unless you have applied for and received permission to file your documents
electronically, you should mail or deliver all papers to the Pro Se Intake Unit. The
Clerk’s Office will scan and docket your papers, and if the other parties have lawyers,
they will be served with your papers electronically.

e If any other parties do not have lawyers, you must serve those parties with paper
copies of your documents.

When will the court decide the motion?

« Given how many cases each judge is assigned, it may take a while before the court

decides a motion.

Making a Motion

 

How do I make a motion?

¢ First, you must determine the legal basis for bringing the motion. Some of the most
common types of motions brought by plaintiffs without lawyers are motions for
extensions of time, motions to compel compliance with discovery requests, and
motions to amend a complaint.

¢ Second, you must check the Local Civil Rules and the judge’s individual rules of
practice to determine whether you are required to request a conference or take some
other step before making your motion. If, for example, you would like to make a
motion concerning a discovery issue, you must first write a letter to the judge. See
Local Civil Rule 37.2. In some cases, a formal motion is not required, and you may
make a motion simply by writing a letter.

e Third, you must draft your motion papers, which are described next.
Case 7:20-cv-03485-VB Document 29 Filed 07/21/21 Page 5 of 11

United States District Court, S.D.N.Y.

 

 

Motions Page 3

What documents do I need to file to make a motion?

e Under Local Civil Rule 7.1, unless the court makes an exception, all motions must
include the following motion papers:!

o Notice of Motion: This notice (usually just one page) specifies (1) the rules or
statutes under which the party is bringing the motion, and (2) what the party is
asking the court to do. A Notice of Motion form is attached to this guide.

o Memorandum of Law: The memorandum of law describes the cases, other
authorities, and arguments that support the party’s position. This is often
referred to as a “brief.”

o Declaration: A declaration (sometimes called an “affirmation”) is a statement
made under penalty of perjury that contains factual information relevant to the
motion. The declaration may also include attached exhibits. A declaration is only
required if factual information is necessary for the court to decide the motion.

« All motion papers must include a caption, the docket number, and the initials of the
district judge and any magistrate judge before whom the case is pending, and have
the name, address, telephone number, and email address (if available) of each person
signing it clearly printed or typed below the signature. See Fed. R. Civ. P. 7, 10, 11;
Local Civil Rule 11.1.

* Motion papers should also include a title next to or below the caption; for example,
“Notice of Motion for Extension of Time” or “Declaration in Support of Motion to
Dismiss.” (Local Civil Rule 11.1 describes other formatting requirements for
typewritten motions.)

* Certain types of motions may be made by letter. Check the Local Civil Rules and the
individual rules of practice of the judge.

¢ If you are the one who made the motion, you are entitled to file a reply, responding
to arguments that the other side made in its opposition papers. Unless the judge set a
different schedule or includes different deadlines in his or her individual rules of
practice, a reply is generally due seven days after the opposition is served. Your reply
should consist of a memorandum of law or declaration (or both).

 

! The Clerk of Court will not refuse to accept your papers simply because they do not exactly comply
with these rules. See Fed. R. Civ. P. 5(d).
Case 7:20-cv-03485-VB Document 29 Filed 07/21/21 Page 6 of 11

United States District Court, S.D.N.Y.

 

Motions Page 4

 

Opposing Motions

 

How much time do I have to oppose a motion?

¢ Unless otherwise ordered by the judge or specified in the judge’s individual rules of
practice, opposition to most motions must be filed within 14 calendar days after you
are served with the motion papers. Check Federal Rule of Civil Procedure 6 and
Local Civil Rule 6.1, as well as the judge’s individual rules of practice, if you are
unsure how much time you have to respond to a motion.

* Ifyou need additional time to meet a motion deadline, you should ask the party who
made the motion for an extension of time. If that party agrees, you and that party can
submit the agreement to the court to get its approval of the proposed schedule. If that
party does not agree, you may write a letter to the judge asking for an extension of
time.

What documents do I need to file to oppose a motion?

¢ Unless the court makes an exception, you will need to file a memorandum of law to
oppose a motion. In your memorandum of law, you will describe the cases, other
authorities, and arguments that support your position that the motion should not be
granted.

¢ If factual information is necessary for the court to decide the motion (if, for example,
the defendant has moved for summary judgment), you may also need to submit one
or more declarations. You may attach additional evidence as exhibits to the
declarations.

° After you file your opposition, the party who made the motion may file a reply. You
cannot “oppose” or respond to reply papers without permission from the court.

Motions to Dismiss (Rule 12)

 

e Ina motion to dismiss, the defendant argues that, even if everything you allege in
your complaint is true, there are legal defects that require the court to dismiss your
complaint (for example, the allegations in your complaint do not state a
constitutional violation). See Rules 12(b) and 12(c) of the Federal Rules of Civil

Procedure.

¢ The defendant may move to dismiss before filing an answer (under Federal Rule of
Civil Procedure 12(b)) or after (under Federal Rule of Civil Procedure 12(c)).
Case 7:20-cv-03485-VB Document 29 Filed 07/21/21 Page 7 of 11

United States District Court, S.D.N.Y.

 

Motions Page 5

 

¢ Ifyou need to add facts to your complaint to oppose the motion to dismiss, you
should describe the additional facts in a proposed amended complaint and submit
that document with your memorandum of law.

Motions for Summary Judgment (Rule 56)

 

¢ Ina motion for summary judgment, a party (usually, but not always, a defendant) |
argues that the court should decide the case without a trial, because the undisputed
facts show that the other party is not entitled to a verdict in that other party’s favor. |
See Rule 56 of the Federal Rules of Civil Procedure,

* With some exceptions, motions for summary judgment are normally made after
discovery has concluded.

° To successfully oppose a motion for summary judgment, you need to present the
evidence, through declarations or exhibits, that demonstrates that there are disputes
over important facts and therefore a trial is needed.

* In addition to the other documents required to make a motion, a party’s motion for
summary judgment must include a statement in the form required by Local Civil
Rule 56.1 (a 56.1 statement).

e In the 56.1 statement, the moving party must list, in individually numbered
paragraphs, important facts that the party argues are not in dispute.

* To oppose a motion for summary judgment, in addition to a memorandum of law,
you must submit your own statement responding to the other party’s 56.1 statement.

o Inparagraphs numbered to correspond with the other party's 56.1 statement,
you must state whether you agree or disagree with each factual statement.

o Ifyou agree with the statement, you may just write “agree” as to the particular
numbered paragraph.

o Ifyou disagree with the statement, you must identify evidence that supports
your version of the facts. You may cite to your own sworn statement (such as a
declaration made under penalty of perjury), deposition testimony, witness
affidavits, or other documents as evidence to demonstrate that there is a dispute !
concerning that statement of fact. All of this evidence must be submitted to the |
court. You may do this by filing a declaration signed under penalty of perjury, to 2
which each piece of evidence is attached as a separate exhibit.

 

o For example, if the defendant states: “1. The light was green when defendant
entered the intersection,” the plaintiff can either write: “1. Agree.” or something
like: “1. Disagree. The light was red when the defendant entered the intersection.
See Police Accident Report, attached to plaintiff's declaration as Exhibit A.”
Case 7:20-cv-03485-VB Document 29 Filed 07/21/21 Page 8 of 11

United States District Court, S.D.N.Y.

 

 

Motions Page 6

If you do not respond to the other party's 56.1 statement, or if you do not respond to
a particular paragraph, the court may consider the opposing party’s factual statement
to be true.

If you believe that you need access to additional information to oppose the motion,
you must file a declaration stating what information you need and why you need it
to oppose the motion. See Fed. R. Civ. P. 56(d). Usually, filing such a declaration is

appropriate only if the motion was made before discovery ended.
Case 7:20-cv-03485-VB Document 29 Filed 07/21/21 Page 9 of 11

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Write the full name of each plaintiff or petitioner.

Case No. CV"
-against-

NOTICE OF MOTION

 

 

Write the full name of each defendant or respondent.

PLEASE TAKE NOTICE that

 

 

plaintiff or defendant name of party who is making the motion

requests that the Court:

 

Briefly describe what you want the court to do. You should also include the Federal Rule(s) of Civil Procedure or
the statute under which you are making the motion, if you know.
In support of this motion, I submit the following documents (check all that apply):

(J a memorandum of law

C1] my own declaration, affirmation, or affidavit

C] the following additional documents:

 

 

 

 

 

“Dated sts—s Signature
Name Prison Identification # (if incarcerated)
Address City State Zip Code
Telephone Number (if available) E-mail Address (if available)

SDNY Rev: 5/24/2016
Case 7:20-cv-03485-VB Document 29 Filed 07/21/21 Page 10 of 11

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Fill in above the full name of each plaintiff or petitioner.

Case No. CV

 

-against-

 

 

 

 

Fill in above the full name of each defendant or
respondent.

DECLARATION

 

 

Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
Motion for Summary Judgment.”

L , declare under penalty of perjury that the

 

following facts are true and correct:

In the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

 

 

 

 

 

Rev. 6/30/16
Case 7:20-cv-03485-VB Document 29 Filed 07/21/21 Page 11o0f11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attach additional pages and documents if necessary.

 

 

 

 

Executed on (date) Signature

Name Prison Identification # (if incarcerated)
Address City State Zip Code
Telephone Number (if available) E-mail Address (if available)

Page 2
